Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-3, 6, 9-10, 12-17 and 19-33 are all the claims.
2.	The substitute specification of 6/29/2020 is entered.

Election/Restrictions
3.	Applicant’s election of Group I in the reply filed on 8/9/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.	Claims 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2021.
5.	Applicant’s election of species for:

    PNG
    media_image1.png
    114
    598
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    223
    608
    media_image2.png
    Greyscale
in the reply filed on  8/9/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
6.	The non-elected species are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2021.
7.	Claims 1-3, 6, 9-10, 12-17 and 19-30 are all the claims under examination.

Information Disclosure Statement
8.	The IDS’ of 1/13/2020, 1/13/2020 and 1/13/2020 have been considered and entered. The initialed and dated 1449 forms are attached.

Drawings
9.	The drawings were received on 7/31/2019.  These drawings are accepted by the Examiner.

Specification
10.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., Alexa Fluor, Tris, Triton, Tween, BIACore, Q-Exactive Plus, pluronic F68, etc., which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
b) The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See p. 60. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
c) The specification filed 6/29/2020 contains two errors or content without apparent meaning:
p. 106 for the phrase “Percentages of chemical modifications of the complement determining regions (CDRs) and of the half-life extending portion are given by Error! Reference source not found.7.”; and
p. 109 for the phrase “Percentages of chemical modifications of the complement determining regions (CDRs) and of the half-life extending portion are given by Error! Reference source not found.9.”
Appropriate correction is required.

Claim Objections
11.	Claims 1 and 27-28 are objected to because of the following informalities:  
a) each of the claims 1(a) and 27(a) recite for the first domain a pI in the range of “4 to 9,5” which is an apparent typographical error and which should seemingly recite “4 to 9.5”.  
b) Claim 28 recites “0.1 to 8 mg/ml”, “0.2-2.5 mg/ml”, and “0.25-1.0 mg/ml.” For consistency, the claim should be amended to recite “to” or “-“ as between all three of the ranges.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1-3, 6, 9-10, 12-17 and 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1-3, 6, 9-10, 12-17 and 19-30 are indefinite because the antigen binding domains of the BiTe are defined solely by their pl. Although the pl is a parameter used to characterize antibodies it is not normally used to define them. Usually antibodies are defined by at least their antigen specificity and their amino acid sequence. The subject matter is not clearly defined and the definition of the antigen binding moieties by their pl does not enable the skilled person to determine which technical features are necessary to obtain any pl. The use of the range for a pI constitutes a desideratum since it defines the general structure of a first and second domain with unspecified amino acids and entirely in terms of the result to be achieved (i.e., isoelectric point or pI).
b) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “8 to 10”, and the claim also recites “8.5-9.5” which is the narrower statement of the range/limitation. Claim(s) 1-3, 6, 9-10, 12-17 and 19-30 are indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	c) Claim 6 is indefinite in depending from canceled Claim 5. It is inconceivable how the ordinary artisan is to discern what the subject matter of the claim pertains to in reference to any preceding pending claims.
d) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “…at least 90% identical to a sequence…of: SEQ ID NO: 17-24”, and the claim also recites “…of: SEQ ID NO: 17-24” which is the narrower statement of the range/limitation. The claim(s) is indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
e) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “5 to 200 mM”, and the claim also recites “10 to 50 mM” which is the narrower statement of the range/limitation. The claim(s) is indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
f) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation “1 to 15%”, and the claim also recites “9 to 12%” which is the narrower statement of the range/limitation. The claim(s) is indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
g) Claim 19 is indefinite for reciting “(m/V)” because it is not clear if the term is (a) merely exemplary, and therefore not required, or (b) a required feature of the claim.
h) Claim 20 contains the trademark/trade names “pluronic F68” and “triton X-100”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polyoxyethylene-polyoxypropylene block copolymer (pluronic F68) and t-Octylphenoxypolyethoxyethanol, Polyethylene glycol tert-octylphenyl ether (triton X-100), accordingly, the identification/description is indefinite.
i) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation “0.004 to 0.5%”, and the claim also recites “0.001 to 0.01%” which is the narrower statement of the range/limitation. The claim(s) is indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
j) Claim 21 is indefinite for reciting “(m/V)” because it is not clear if the term is (a) merely exemplary, and therefore not required, or (b) a required feature of the claim.
k) Claim 25 is indefinite for reciting “(w/V)” because it is not clear if the term is (a) merely exemplary, and therefore not required, or (b) a required feature of the claim.
l) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation “8-10” pI, and the claim also recites “8.5 to 9.5” pI which is the narrower statement of the range/limitation. The claim(s) is indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
m) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation “9%” sucrose, and the claim also recites “6%” sucrose which is the narrower statement of the range/limitation. The claim(s) is indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
n) Claim 27 is indefinite for reciting “(m/V)” because it is not clear if the term is (a) merely exemplary, and therefore not required, or (b) a required feature of the claim.
o) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28 recites the broad recitation “0.1 to 8 mg/ml” concentration, and the claim also recites “0.2 to 2.5 mg/ml” and “0.25-1.0 mg/ml” which are the narrower statements of the range/limitation. The claim(s) is indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
p) Claims 1-3, 6, 9-10, 13-17 and 19-30 are indefinite for a first and second  domain having a binding property and comprising the generic antibody construct. The meaning of a “domain” with binding ability and falling within the realm of a generic antibody construct could encompass antibody structures to include non-antibody formats such as a mimetic (e.g., DARPins, affibodies, affitins, anticalins, avimers, kunitz domain peptides, adnectins, centyrins, Fynomers, IgNARs and monobodies), a super immunoglobulin protein, a scaffold protein, etc. The ordinary artisan cannot envisage what structures are intended for the term “domain.” The title of the invention is directed to “Low PH pharmaceutical compositions comprising T cell engaging antibody constructs”.
q) Claims 1-3, 6, 9-10, 12-17 and 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship for each of the pI ranges for the first, second and third domains, respectively, and cumulatively to the overall pH of the pharmaceutical composition. It is not clear how the combined pI for the antibody construct as a whole is relevant to achieving a pH range of 3.5 to 6 for the liquid composition as a whole. It is not clear whether elements (b)-(d) factor into the final pH for the composition to be achieved.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13.	Claim 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 is drawn to a liquid pharmaceutical composition comprising “a pharmaceutically acceptable liquid” but which in depending from Claim 1 by way of depending from Claim 29, is already required to comprise elements (b)-(d) in order to achieve a final pH of the composition to fall within the range of 3.5 to 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
14.	Claims 1-3, 6, 9-10, 12-17 and 19-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability of the art, the breadth of the claims, the quantity of experimentation which would be required in order to practice the invention as claimed.
	Claim interpretation
	A general concept underlying the present invention is the finding that colloidal stability of a liquid pharmaceutical composition comprising an antibody constructs according to the present invention being improved at low pH range of 3.5 to 6. The antibody constructs of the present invention 20typically have different isoelectric point (pl) values for their first and second domain. In addition, also the pl of the third domain typically differs from the pl of the second domain.
	Disclosure in the Specification
	a) AS regards what “first” and “second” domains comprise in the working examples, the specification teaches antibody structures for VH/VL domain pairs and/or scfv in bispecific format with an anti-CD3 VH/VL domain to generate a BiTE of the first generation. There does not appear to be any inventive contribution to what is already art-known for a BiTE structure, other than the first, second and third domains being selected for a pI range that is preferable in the formulation of the BiTE.
Example 1: for a “canonical” BITE antibody of the invention.

    PNG
    media_image3.png
    216
    852
    media_image3.png
    Greyscale

	The canonical EGFRvIII BiTe is not explained in the specification as to how to reproduce the structure as a whole.
	Example 2: canonical or scfv_ BiTE antibody constructs for canonical or scFc-provided BiTE antibody constructs wit ha first target domain against CDH19, EGFRvIll, CD33 and CD19.
	Example 3: EGFRvIll BiTE® antibody construct.
	Example 4: Mesothelin (MSLN)-scFc BiTE antibody construct.
	Example 5: CD33cc-scFc BiTE antibody construct.
	Example 6: MSLN-hALB, MSLN-hFc, and MSLN-scFc.
	Example 7: EGFRvIll targeting non-HLE (half-life extended) BiTE® antibody construct.
	Example 8: BCMA targeting BiTE® antibody constructs with (BITE® F) and without (BiITE® E).
	The specification does not disclose any other “antibody construct” but for a BiTE used in the making and use of the claimed construct.

	b) As regards the pharmaceutical formulation itself, the formulations used for “optimum” results in Example 3 shows in Table 4, the four factor experimental design: amino acid, trehalose dehydrate, polysorbate and pH. The profiles for predictive values and desirability are depicted Figure 8. An optimal formulation strives for a low aggregation index, low HMWS, high protein concentration, and a high main peak percentage. As illustrated by Figure 8, desirability is maximized by using L-Arginine, high PS 80 concentrations and formulation at low pH values and yet this is only shown for the EGFRvIII BiTE construct.

    PNG
    media_image4.png
    605
    907
    media_image4.png
    Greyscale

	As regards optimum formulation results for another BiTE construct (CD33cc-scfv), Example 5 in Table 8 shows tested formulations. The abundance of HMWS is significantly reduced when CD33cc-scFc is formulated at pH 4.0 if compared to formulations at pH 6.0 or 7.0.

    PNG
    media_image5.png
    201
    785
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    105
    782
    media_image6.png
    Greyscale

The specification does not disclose the generic formulation for instant claim 1 for the full breadth and scope of antibody constructs defined in the claims that achieve the desired outcomes for 1) a low aggregation index, 2) low HMWS, 3) high protein concentration, and 3) a high main peak percentage.

c) The specification teaches the criticality of the absence of inorganic anions in the formulation (and as recited in instant Claim 26) order to favor electrostatic repulsion for BiTE constructs:

    PNG
    media_image7.png
    491
    1209
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    295
    1236
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    267
    1175
    media_image9.png
    Greyscale

Thus, the specification teaches that in order to achieve the desired outcomes for 1) a low aggregation index, 2) low HMWS, 3) high protein concentration, and 3) a high main peak percentage in the liquid formulation, not just any generic formulation as instantly claimed would yield the combination of desired results much less for any generic antibody construct.
The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19, 24 (CCPA 1970). "[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.'" Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)).
The claims are not commensurate in scope with the enablement provided in the specification.  The specification does not support the broad scope of the claims which encompass any formulation of a low pH comprising any antibody construct with with generic domains for each of elements (a) and (b) but with separate and distinct specified pI ranges much less as against element (c) for the equivalent of a comstant region having yet a separate and distinct pI range from each of (a) and (b) because the specification does not disclose the following:
	The general domain concept for each of elements (a) and (b) much less within the context of element (c); 	
	The specific domains which can be predictably identified by pI in an isolated state versus within the context of the fully assembled generic antibody context to the extent each separate domain retains the same or similar pI, respectively; and
	The specification provides insufficient guidance as to which of the essentially infinite possible choices of antibody constructs having pI specific domains in fully assembled form much less formulated under the most generic conditions much less at a low pH is likely to be successful, i.e., retains binding to the required antigens as claimed.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed liquid formulation.  The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  Without such guidance, the changes which can be made in the antibody structure but substitution of any domain and the conditions for the liquid composition that are favorable at low pH to the antibody binding properties, is unpredictable and the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue.  See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F,2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Ex parte Forman, 230 USPQ 546 (BPAI 1986).

	Art Status for pI estimation of antibodies
	Goyon et al (PTO 892) teach in the testing of pI for 23 art-known therapeutic monoclonal antibodies for charge variation, that “Counter intuitively, the salt-gradient mode was as effective (or even better) as the pH-gradient mode to predict the pI value based on retention time” p. 123, Col. 1. How this impacts the analysis performed for antibodies as a whole or the pI range for the reconstructed parts of the claimed antibody constructs is seemingly unpredictable. Goyon teaches:
p. 124, Col 1-Col 2. “Finally, the apparent retention factors of 24 mAbs (due to its poor recovery, belimumab was not considered) were compared in Fig. 3 using the pH- and salt-gradient modes. An increase of the retention factor was observed for most of the mAbs in the salt gradient mode (pH = 6.0), except for the NIST mAb, nivolumab and palivizumab where k remained the same and denosumab for which k decreased from 8.3 and 7.2. Denosumab showed again a unique behavior, as it was the most strongly retained in CEX using the pH gradient mode even if its experimental pI of 8.9 was below the pIs of nine other mAbs (see Fig. 1). In salt gradient mode, a significant increase of the apparent retention factor (by at least a factor 2) was observed for the three first eluted mAbs (k < 1 in the pH gradient mode), namely eculizumab, panitumumab and reslizumab. Therefore, the pH gradient mode in CEX has some clear limitations for the analysis of anionic mAbs (pI < 7) and can be considered as less generic.”	

p. 127, Col 1- Col 2. “An additional study would be relevant to evaluate the performance of optimized icIEF methods against the generic one used in our work, to investigate in more depth the differences observed between the two orthogonal techniques. cIEF is today considered as a reference method for the charge variants characterization of biopharmaceutical proteins during preclinical phases and routine analysis. As recently done by Salas-Solano et al. [24] who performed an interlaboratory study to demonstrate the robustness of icIEF, such collaboration would be valuable in CEX to bring this technique more into biopharmaceutical industry practice. This additional analytical
tool would enable the quick and easy characterization of antibodies charge variants by an orthogonal technique to icIEF, and would help analysts for mAb developability purposes.”
	
Unpredictability/ Undue Experimentation
The specification provides insufficient guidance regarding how to produce the genus of antibody constructs comprising the genus of liquid formulations having a low pH as broadly defined by the claims.  Undue experimentation would be required to produce the invention commensurate with the scope of the claims from the written disclosure alone.  
The technology to perform these experiments was available at the time of application filing, but the amount of experimentation required to generate even a single antibody construct meeting all of the claim limitations alone would require undue experimentation. The testing of any given antibody under the myriad liquid formulations at low pH based on elements (b)-(d) in generic Claim 1 would require undue experimentation. 
Goyon teaches the testing limitations of pI evaluation for monoclonal antibodies as a whole, and thus pI estimates for parts of an antibody, would add a level of unpredictability in estimation of the starting construct. The unpredictability is not rectified by the art-known fragments for antibodies and the art-known ingredients for liquid pharmaceutical compositions, where as described in the data from the specification the desired properties sought by Applicants: 1) a low aggregation index, 2) low HMWS, 3) high protein concentration, and 3) a high main peak percentage in the liquid formulation, where shown for limited ranges using limited ingredients on limited antibody constructs.   (MPEP 2164.06, “The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.” (In re Wands, 858 F.2d 731, 737, 8 USQP2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)). 

Conclusion
15.	No clams are allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643